Opinion by
Judge Cofer :
The warrant in this case is in substantial conformity to the requirements of Secs. 24 and 321 of the Criminal Code, and the court erred in quashing it. If it had not been originally sufficient the amendment proposed should have been allowed. The amendment would not have changed the character of the prosecution, nor would it have infringed the rule that the case tried in the circuit court, on appeal, must be the same case which was tried in the inferior court.
An indictment can only be found and presented by a grand jury, and therefore no amendment of an indictment can be allowed. But a warrant which issues upon information may be amended in the same manner as a warrant in a civil case. Judgment reversed and cause remanded, with directions to overrule the motion to quash the warrant.